Citation Nr: 0825408	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-37 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to an initial rating in excess of 20 percent 
for right knee status post meniscectomy and arthroscopy; tear 
of the medial meniscus.  


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to June 
1985, from January 1991 to June 1991, and from February 2003 
to April 2004.  He also had duty in the Puerto Rico Army 
National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim for entitlement to 
service connection for tinea pedis by history, claimed as a 
skin condition, and granted service connection for status 
post right knee meniscectomy and arthroscopy; tear of the 
medial meniscus, with a 10 percent evaluation effective April 
9, 2004.  

In a May 2005 rating decision, the San Juan RO granted a 20 
percent evaluation for status post right knee meniscectomy 
and arthroscopy; tear of the medial meniscus, effective April 
8, 2004.  Despite the increased rating granted by the RO, the 
veteran's appeal remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993).  

The veteran and his wife presented testimony before a 
Decision Review Officer (DRO) in January 2006.  A transcript 
of the hearing is of record.

The issue of entitlement to an initial rating in excess of 20 
percent for right knee status post meniscectomy and 
arthroscopy; tear of the medial meniscus, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no medical evidence of record showing that the 
veteran has a current diagnosed skin condition.  

CONCLUSION OF LAW

The criteria for service connection for a skin condition have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he has a skin condition as a result 
of service, which began in 1991.  See VA Form 21-526.  He 
asserts that he continues to struggle with skin problems in 
the form of a constant rash on his feet and hands, as well as 
swelling of his feet and fingers, but also indicates that the 
condition comes and goes.  The veteran asserts that he has 
gone to the VA many times and has been prescribed creams.  He 
also indicated that he had received private treatment.  See 
January 2006 hearing transcript.  At this juncture, the Board 
notes that the DRO made it clear that the veteran needed to 
submit the requisite form in order for the RO to obtain 
private treatment records.  See id.  An April 2006 response 
from the veteran, however, indicated that he had no other 
information or evidence to give VA to substantiate his claim, 
and the requisite forms are not of record.  

The veteran's service treatment records reveal that in May 
2003, he was seen with complaint of left foot rash, which 
started three weeks prior.  The examining physician noted 
that the veteran's skin was peeling from his foot, but there 
was no assessment made in regards to this complaint.  See 
medical record.  During examination in October 2003, the 
veteran denied having any skin diseases, but did report foot 
trouble, which was noted by the examiner to be a rash on his 
right foot that itched.  It was reported as tinea pedis, 
treated that day.  See report of medical history.  These are 
the only service treatment records that document any skin 
problems, though the Board does note that in April 1991, the 
veteran wrote down that he had a skin rash.  It is unclear, 
however, whether this was written at the time of the 
examination or at a later date, as the record is a copy 
rather than the original; the veteran denied having any skin 
diseases just below this notation; and the veteran's skin was 
normal on clinical evaluation.  See reports of medical 
history and examination.  In addition, the veteran denied 
rash, skin infection or sores in a separate April 1991 
record.  See chronological record of medical care.  

The post-service medical evidence of record consists solely 
of VA treatment records and a December 2004 VA compensation 
and pension (C&P) general medical examination.  During the 
examination, the veteran reported a skin condition during 
active service and the VA examiner noted the October 2003 
report of medical history showing a rash on the right foot.  
Physical examination of the veteran's skin, including 
appendages, revealed no tattoos.  There was a history of left 
hand surgery for cyst resection during childhood with an 
associated scar, but this did not cause limitation or motion 
or deformity.  In pertinent part, the veteran was diagnosed 
with tinea pedis by history, not found at the moment of 
examination.  

VA treatment records do not reveal that the veteran has 
received treatment for a skin condition.  The Board notes 
that rashes were noted on the veteran's skin in May 2005, but 
it was also noted that he had no skin lesions or dryness 
during the same visit.  Moreover, there is no indication the 
veteran received treatment for the noted rashes.  See primary 
care follow up note.  In addition, other records consistently 
note that the veteran's skin was without lesions or dryness 
and contain no reference to rashes.  See e.g., primary care 
follow up notes dated October 2004, May 2005, November 2005, 
and April 2006.  

The Board acknowledges the veteran's report of continued skin 
problems since his discharge from service, and finds that he 
is competent to make such an assertion.  See 38 C.F.R. § 
3.159(a)(2) (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (lay evidence is acceptable to prove the 
occurrence of symptomatology when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons).  The evidence of record, however, does not support 
the veteran's claim for service connection for a skin 
condition.  

As an initial matter, although the veteran's service 
treatment records reveal that he had complaints involving his 
skin, most recently in 2003, there is no evidence of a 
chronic skin condition during service.  Moreover, the 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In this 
case, there is no medical evidence showing that the veteran 
has been diagnosed or treated for any condition(s) of the 
skin since his discharge from service.  See VA treatment 
records; December 2004 VA examination report.  In the absence 
of such evidence, service connection is not warranted and the 
claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the March 2005 rating decision that 
denied service connection for tinea pedis, claimed as a skin 
condition, the veteran was advised of the evidence needed to 
substantiate a claim for service connection and of his and 
VA's respective duties in obtaining evidence.  See November 
2004 letter.  Accordingly, the duty to notify has been 
fulfilled.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See April 2007 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service and VA treatment records have been 
obtained and he was afforded an appropriate examination in 
connection with his claim.  As noted above, the veteran was 
given an opportunity to provide the requisite form in order 
for VA to obtain any associated private treatment records, 
but he did not do so.  Rather, he submitted several 
statements indicating that he had no further information or 
evidence to give VA to substantiate his claim.  See 
statements dated December 2004 and April 2006.  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a skin condition is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran underwent a VA C&P joints examination in May 
2005.  In pertinent part, range of motion testing revealed 
negative 15 degrees of extension and the McMurray test, which 
is used to determine if there is a tear in the meniscus, was 
positive.  See Dorland's Illustrated Medical Dictionary 1679 
(28th ed. 1994).  A medical record dated November 2004 
indicated that the veteran had 10 degrees of extension lag 
and reported that full extension was limited.  See POPC-RMS 
consult note.  In light of this record, it is unclear whether 
the VA examiner intended to report limitation of extension to 
15 degrees rather than negative 15 degrees, which would 
indicate hyperextension.  In addition, the veteran testified 
in January 2006 that his knee goes sideways and backwards at 
times, which has caused him to fall down.  See hearing 
transcript.  

When a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The VA 
C&P joints examination is now over three years old.  In light 
of the foregoing, fundamental fairness warrants a more 
contemporaneous VA C&P examination for the purpose of 
ascertaining the current severity of his service-connected 
right knee disability.  
The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's records from the 
VA Medical Center in San Juan since 
January 2006 and from the VA Outpatient 
Clinic in Ponce, dated since February 
2007.  

2.  Schedule the veteran for a VA joints 
examination for the purpose of 
ascertaining the current severity of his 
right knee disability.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was 
reviewed.

All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right knee status post 
meniscectomy and arthroscopy; tear of the 
medial meniscus.

The examiner should report the range of 
motion measurements for the right knee in 
degrees.  The examiner is also asked to 
determine, if possible, whether the 
veteran exhibited hyperextension during 
the May 2005 examination.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
knees are used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue a supplemental statement 
of the case (SSOC) and give the veteran 
and his representative an appropriate 
amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


